                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                                  Plaintiff,

         v.                                         Case No. 20-03031-06-CR-S-SRB

 HOLLI S. LAROSE,

                                  Defendant.

      MOTION TO QUASH WRIT OF HABEAS CORPUS AD PROSEQUENDUM

       The United States of America, by the undersigned Special United States Attorney for the

Western District of Missouri, hereby moves the Court to quash the Writ of Habeas Corpus ad

Prosequendum issued for defendant, Holli S. Larose, on March 13, 2020, due to the Court’s

General Order issued on March 17, 2020, continuing all criminal jury trials and non-emergency

criminal hearings as a result of the COVID-19 virus.

       Pursuant to 28 U.S.C. § 1651 (the “All Writs Act”), the Court has the authority to issue

such orders and commands as may be necessary or appropriate to effectuate and prevent the

frustration of orders it has previously issued and in which it has jurisdiction. See United States v.

New York Telephone Co., 434 U.S. 159, 172 73 (1977) (construing the powers of a federal court

relative to the All Writs Act).

                                                      Respectfully submitted,

                                                      TIMOTHY A. GARRISON
                                                      United States Attorney

                                               By     /s/ Jessica R. Keller
                                                      Jessica R. Keller
                                                      Missouri Bar No. 69322
                                                      Special Assistant United States Attorney
                                                      901 St. Louis Street, Suite 500
                                                      Springfield, Missouri 65806-2511


          Case 6:20-cr-03031-SRB Document 30 Filed 03/19/20 Page 1 of 2
                                    Certificate of Service

       The undersigned hereby certifies that a copy of the foregoing was delivered on March 19,
2020, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.


                                           /s/ Jessica R. Keller
                                           Jessica R. Keller
                                           Special Assistant United States Attorney




         Case 6:20-cr-03031-SRB Document 30 Filed 03/19/20 Page 2 of 2
